UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2233


SCIENTIFIC AND COMMERCIAL SYSTEMS CORPORATION,

                Plaintiff – Appellant,

          v.

TESSADA ASSOCIATES, INC.,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01278-CMH-JFA)


Submitted:   September 9, 2013           Decided:   October 16, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth A. Martin, THE MARTIN LAW FIRM, PLLC, McLean, Virginia,
for Appellant.   Jonathan D. Frieden, Leigh M. Winstead, ODIN,
FELDMAN & PITTLEMAN, P.C., Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Scientific         and    Commercial          Systems     Corporation          (“SCSC”)

appeals the district court’s grant of Tessada Associates, Inc.’s

motion for summary judgment. * We affirm.

       In April 2009, the federal government awarded Tessada a

contract       to     provide     logistical              services     to     the     National

Aeronautics and Space Administration’s Ames Research Center. In

June       2009,    Tessada     entered    into       a    subcontract       with     SCSC   to

facilitate         work   on    the    government          contract.    The     subcontract

consisted of a base period of performance from May 1, 2009,

through September 30, 2009, and twenty-two exercisable option

periods. Each option extended the period of performance by one

month.       The     parties     modified           the     contract        sixteen     times,

exercising          nineteen      of      the        option     periods.        The      final

modification extended the period of performance through November

30, 2011. On November 14, 2011, Tessada notified SCSC that it

would not extend the subcontract beyond November 30, 2011.

       On November 22, 2011, SCSC filed a complaint for breach of

contract       against        Tessada     in        federal    court,        alleging     that


       *
        SCSC also appeals the magistrate judge’s grant of
Tessada’s motion to strike SCSC’s designation of Ronald Walker
as a rebuttal expert witness. Because SCSC failed to object to
this ruling within fourteen days as required by Federal Rule of
Civil Procedure 72(a), SCSC has waived review of this issue. See
Solis v. Malkani, 638 F.3d 269, 274 (4th Cir. 2011).



                                                2
Tessada’s     termination    breached     the    subcontract   because    the

parties intended and agreed that Tessada would retain SCSC as

the subcontractor for as long as the government retained Tessada

as the prime contractor. The parties filed cross-motions for

summary judgment. The district court granted summary judgment

for Tessada, finding that the modified subcontract unambiguously

stated that the period of performance was to end on November 30,

2011. Scientific & Commercial Sys. Corp. v. Tessada Assocs.,

Inc., No. 1:11-cv-1278, 2012 WL 3866497, at *2 (E.D. Va. Aug.

30, 2012). Because the parties did not execute an additional

modification to extend the term, the district court held that

the subcontract expired on November 30, 2011, and that Tessada

had no legal obligation to continue a contractual relationship

with SCSC. Id.

     We review the district court’s grant of summary judgment de

novo. Hardwick ex rel. Hardwick v. Heyward, 711 F.3d 426, 433

(4th Cir. 2013). In conducting our review, we view all evidence

in the light most favorable to the nonmoving party. Id. We do

not weigh the evidence, but rather we only determine whether

there is a genuine issue of material fact for trial. Id.

     Having    reviewed     the   parties’      submissions,   the   district

court’s opinion, and the applicable law, we affirm substantially

on the reasoning of the district court’s order. See Scientific &

Commercial Sys. Corp., 2012 WL 3866497. We dispense with oral

                                      3
argument because the facts and legal contentions are adequately

presented in the materials before us and oral argument would not

aid the decisional process.

                                                        AFFIRMED




                               4